DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The After Final amendment filed on June 24, 2022 is here by entered.  The amendment cancelled no claims.  Claims 1, 7, and 13 were amended and no new claim were added.  Thus, the currently pending claims addressed below are claims 1, 5, 7, 11, 13, 17, 19-20 and 22-23. 

Allowable Subject Matter
Claims 1, 5, 7, 11, 13, 17, 19-20 and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art found by the examiner is Maislos (2008/0103907), Qin (2014/0149418), and Hurwitz (2008/0281687) which discloses a method, system, and computer program product for delivering promotion information, comprising: 
obtaining, by the delivery server, a set of promotion-information-items-to-be-delivered for a user; 
obtaining, by the delivery server, user behavior data and friend behavior data of the user; 
determining, by the delivery server, a preset category to which each of the promotion-information-items-to-be-delivered in the set of promotion-information-items-to-be-delivered belongs; 
determining, by the delivery server and according to the preset category, the user behavior data, and the friend behavior data, a personal engagement degree, a social influence degree, and a degree of being influenced by a friend of the user for each of the promotion-information-items-to-be-delivered, 
wherein the personal engagement degree is a probability of which the user performs a clicking operation on the delivered promotion-information-item, 
the social influence degree is a degree of influence, generated after the user interacts with the promotion-information-item, of the interaction operation on a user's friend and on a friend of the user's friend, 
the degree of being influenced by a friend is a degree of influence of an interaction operation for the promotion-information-item by the user's friend on the user; 
calculating, by the delivery server and according to the personal engagement degree, the social influence degree, and the degree of being influenced by a friend, a delivery- recommendation-degree of delivering the promotion-information-item-to-be-delivered to the user
obtaining, by the delivery server, a delivery-recommendation-degree corresponding to the user according to each of promotion-information-items-to-be-delivered in the set of promotion-information-items-to-be-delivered;
wherein the obtaining, by the delivery server, a delivery-recommendation-degree corresponding to the user according to each promotion-information-item-to-be-delivered in the set of promotion-information-items-to-be-delivered specifically comprises: obtaining, by the delivery server, user behavior data and friend behavior data of the user; 
determining, by the delivery server, a preset category to which each of the promotion- information-items-to-be-delivered in the set of promotion-information-items-to-be-delivered belongs;
determining, by the delivery server and according to the preset category, the user behavior data, and the friend behavior data,
determining, by the delivery server and according to the delivery-recommendation-degree, one or more target promotion-information-items from the set of promotion-information-items-to-be-delivered; 
wherein the determining, by the delivery server and according to the delivery-recommendation-degree, one or more target promotion-information- items from the set of promotion-information-items-to-be-delivered specifically comprises: 
arranging, by the delivery server and according to the delivery-recommendation-degree, the promotion-information-items-to-be-delivered in the set of promotion-information-items-to-be- delivered in a sequence, and 
generating a corresponding resource list; and 
selecting, by the delivery server, target promotion-information-items-to-be-delivered corresponding to first preset number of items in the resource list as the target promotion- information-items and 
delivering, by the delivery server, the target promotion-information-items.
However, the examiner has been unable to find prior art that discloses performing the following steps on an entire set of promotion-items-to-be-delivered and promotion-information-items-past-delivered:
obtaining a social influence degree of the user on the second friend terminal of the second friend of the user, via: 
receiving the first click operations and the second click operations from the user server; 
determining, according to the first click operations, a first clicking rate at which the second friend of the user clicks on the promotion-information-items-past-delivered from the user terminal of the user to the second friend terminal of the second friend of the user; 
determining, according to the second click operations, a second clicking rate at which the non-user friend of the second friend of the user clicks on the promotion-information-items-past-delivered from the second terminal of the second friend of the user to the non-user friend terminal of the non-user friend of the user; and
determining the social influence degree by calculating a sum using the first clicking rate and the second clicking rate; 
obtaining a delivery-recommendation-degree corresponding to the promotion-information-items-to-be-delivered, the delivery-recommendation-degree being a sum of the degree of being-influenced-by-the-first-friend and the social influence degree; and
delivering the promotion-information-items-to-be-delivered to the user terminal of the user, the promotion-information-items-to-be-delivered being one of a preset number of promotion-information-items having the highest delivery-recommendation-degrees
Thus, the claims require the determination of a subset of content for delivery from a set of content that the user has never previously received based on a delivery recommendation degree that is calculated as follows: delivery recommendation degree = count of all forwarding operations performed by a first friend of the user on the portion of the set of content provided to the first friend + (count of all first click operations performed by a second friend on all previous content items forwarded by the user, wherein the previous content items were provided to the user by the invention + count of all second click operations performed by a non-user friend on all the previous content items forwarded by the second friend, wherein the previous content items were provided to the user by the invention and forwarded by the user to the second friend). The examiner has been unable to find this specific way to calculate a recommendation degree in the prior art and as such claims 1, 5, 7, 11, 13, 17, 19-20 and 22-23  are allowable over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maislos et al. (United States Patent Application Publication Number: US 2008/0103907) teaches information retrieval is handled according to the click stream and/or taste profile and or user profile of different associated users of the social network, for example indirect contacts (see abstract)
Qin et al. (United States Patent Application Publication Number: US 2014/0149418) teaches system and method for measuring social influences and receptivity of users according to social graphs (see abstract and title).
Parekh et al. (United States Patent Application Publication Number:  US 2010/00765850) teaches targeting ads based on behavioral targeting in social networking (see abstract)
Agarwal (United States Patent Application Publication Number: US 2013/0275212) teaches providing ads based on a user's social network and click probability (see title and abstract)
Winner et al. (United States Patent Application Publication Number: US 2005/0278443) teaches providing an ad based on click through rates based on predefined groups with respect to a member like friends or friends of friends (see abstract and paragraph 0030)
Handel (United States Patent Application Publication number: US 2008/0177635) teaches one type of known click in a social network is forwarding a request to another friend (see abstract and paragraph 0031)
Niyogi et al. (United States Patent Application Publication Number: US 2009/0217178) teaches a system and method for determining the amount of influence users of the internet have on other users of the internet based on data from interactions between users on the internet (see abstract)
Shapiro et al. (United States Patent Application Publication Number: US 2012/0166285) teaches a cluster of users that share a common trait may be useful in a social networking system for various purposes such as ad targeting (see abstract)
Juan et al. (United States Patent Number: US 9,846,916) teaches grouping a user's social network connections based on a measure of the connection' s relationship or affinity to each other (see abstract)
Garcia-Martinez et al. (United States Patent Application Publication Number: US 2013/0254283) teaches targeting distribution of information based on influencer scores (see abstract)
Zhou (United States Patent Application Publication Number: US 2014/0324571) teaches selecting and rending content in a social network based on predicted click through rate (see abstract and title)
Zang et al. (United States Patent Number: US 9,235, 865) teaches identifying influencers using social information in a network (see abstract and title)
Bosworth et al. (United States Patent Application Publication Number: US 2012/0226748) teaches identifying an influencer in a social network by determining rate of sharing of an element in the social network and then identifying one or more users who cause the rate of sharing of the element of information to increase (See abstract) 
Thomas et al. (United States Patent Application Publication Number: US 2016/0364492) teaches determining an influencer metric based on the amount of content that is propagated through the network (see abstract) 
Agarwal (United States Patent Application Publication Number: US 2017/0277691) teaches performing an action based on a user’s social influencer score where the score is determined by one or more social influencer factors like size of audience (see abstract) 
Cantarero et al. (United States Patent Application Publication Number: US 2016/0055164) paragraph 0059 “ FIG. 4 illustrates an exemplary system 400 for scoring and ranking  content for newsworthiness according to one embodiment of the invention.  A social media post is received at box 410 for scoring.  The number of times the received news content has been shared is determined in box 420.  In one embodiment, system 400 may determine the number of times content has been shared by keeping track of all social media data received in one or more databases and tally the number of instances an identical or near identical piece of content is received.  Content in the database may be stored for a limited period of time.  Other methods of tracking share numbers for content will be apparent to one of ordinary skill in the art and are contemplated here within.”
Wilson (United States Patent Application Publication Number: US 2014/0006195) paragraph 0064 “ A user may also select button 904 to share the coupon with a friend via any social network service, by email, by text, by instant messaging, or by any other means for communication known in the mobile electronic device art.” 
Wu (United States Patent Application Publication Number: US 2014/0081720) paragraph 0065 “ Interaction with the share button 704 may enable the user of the mobile device 102 to share the corresponding coupon 502 with others, such as notifying another user within the application program, transmitting an e-mail or short message service message to another, posting the coupon 502 to a social network (e.g., Facebook TM, Twitter TM, etc.), or any other method of sharing as will be apparent to persons having skill in the relevant art.” 
Gogerty (United States Patent Application Publication Number: US 2006/0242663) paragraph 0034 “An intermediate or internal affiliate tracking system 34 may be used to distribute the revenue from the ad network 32 among the publishers in a scenario where more than one publisher is incorporated into an affiliate network 36 as shown in FIG. 3 and discussed more fully below. The affiliate tracking system 34 may be notified of the activating event at the same time as the ad network 32 using click tracking technology known in the art.  The affiliate tracking system 34 may include a database for maintaining records of the source of the activation or click of the ad, the entity associated with the ad, the identity of the RSS reader which displayed the ad, and general information associated with the ad network system 32.”
Fredinburg et al. (United States Patent Application Publication Number: US 2014/0358668) paragraph 0048 “Ad system 204 can also include one or more ad logs 212.  Ad log 212 can track and store one or more ad performance metrics 220 that reflect the performance or success of a particular ad.  For example, for a given ad, ad log 212 can track the “click through rate, (CTR) reflecting the percentage of users presented with an ad that click on or otherwise selected the presented content, though it should be understood that any number of other performance metrics can be similarity tracked (e.g., conversation rate), as is known to those of ordinary skill in the art.”
Bennett et al. (United States Patent Application Publication Number: US 2005/0114206) paragraph 0026 “In one embodiment, a message delivery program 160 is a client-side program that monitors the online activity of a consumer across several websites, and reports its observations to a message server 163.  It is to be noted that the mechanics of monitoring a consumer's online activity, such as determining where a consumer is navigating to, what a consumer is typing on a web page, when a consumer activates a mouse or a keyboard, when a consumer clicks on an advertisement, and the like, is in general, known in the art and not further described here.  For example, a message delivery program 160 may listen for event notifications from a web browser 132 as part of its monitoring function.  A message delivery program 160 may protect the consumer's privacy by maintaining the consumer's anonymity (e.g., by using a machine 1b to refer to the consumer) and encrypting sensitive information, such as credit card numbers.”
XuJuan Zhou et al. (The state-of-the-art in personalized recommender systems for social networking, May 12, 2011, Artificial Intelligence Review, vol. 37 no. 2, pgs. 119-132) discloses the state of the art in the determination of recommendations (promotion-information-items-to-be-delivered) based on relationships and previous interactions with other recommendations that have occurred with both the users and friends of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621